Case: 4:18-cv-01132-JAR Doc. #: 39 Filed: 11/02/18 Page: 1 of 2 PageID #: 1819




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION




   ID-I ST. LOUIS RAILWAY LP,                   )
   MISSOURI DEVELOPMENT                         )
   FINANCE BOARD, and RAILWAY                   )   Case No. 4:18-cv-01132JAR
   EXCHANGE OWNER, LLC,                         )
                                                )
                     Plaintiffs,                )
                                                )
      v.                                        )
                                                )   STIPULATION OF DISMISSAL
   AFFILIATED FM INSURANCE                      )   WITH PREJUDICE PURSUANT TO
   COMPANY,                                     )   FEDERAL RULE OF CIVIL
                                                )   PROCEDURE 41(a)(l)
                    Defendant.                  )




           Pursuant to Federal Rule of Civil Procedure 41(a)(l), it is hereby stipulated by

  and between Plaintiffs rm ST. LOUIS RAILWAY LP, MISSOURI DEVELOPMENT

  FINANCE BOARD, and RAILWAY EXCHANGE OWNER, LLC, and Defendant

  AFFILIATED FM INSURANCE COMPANY that this action shall be voluntarily

  dismissed with prejudice, with each party bearing its respective costs and attorneys'

  fees.
Case: 4:18-cv-01132-JAR Doc. #: 39 Filed: 11/02/18 Page: 2 of 2 PageID #: 1820




   Dated: / u/1 t/t?>                   R.~7;;;;::r:,
                                       By~ut1-e'JC_
                                        ·    Scott G. Jolmson
                                       2800 LaSalle Plaza
                                       800 LaSalle Avenue
                                       Minneapolis, MN 55402
                                       (612) 349-8265 Telephone
                                       (612) 339-4181 Facsimile
                                       Siohnson@robinskaplan.com

                                       TUCKER ELLIS.LLP
                                       Sandra J. Wunderlich #39019MO
                                       100South4thStreet, Suite 600
                                       St Louis, MO 63102
                                       (3lt!) 256,.2544 Telephone
                                       (314) 256~2549 Facsimile
                                       Sandra. Wunderlich@tucketellis.com

                                       Attorneys for Oefendm1tAfftlinted FM
                                       I11suratice·Compa11y

   Dated: IO /3.t /1~                  ROSENBLUM GOLDENHERSH:, P~C.
            ~   I
                                        By:    /.,;b/   _Ld~
                                              ~tfu;;:)3349MO
                                       7733 Forsyth Boulevard, 4th Floor
                                       St. Louis, Missouri 63105
                                       Tel: (314) 726-6868
                                       Fax: (314) 726-6786
                                       jhunt@rosenblurngoldenhersh.com

                                       REED SMITH1 LLP
                                       John N. Ellison
                                       Tlm~e Logan Square
                                       1717 Arch Street, Suite $100
                                       Phili:iqelphia,.Pe1msylvqnjcil9103.
                                        Te1:•(215)851-8100
                                       .Fax: (215) 8514420
                                       jellison@reedsmith.com



                                       2
